Citation Nr: 0927566	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to total disability based upon individual 
unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  March 1941 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

In a rating decision dated in March 2009, the Appeals 
Management Center (AMC) awarded the Veteran TDIU benefits.  


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction, and the appeal is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  The AMC awarded TDIU 
benefits in its March 2009 rating decision, and the Veteran's 
representative in a June 2009 brief indicated that the issues 
on appeal had been resolved.  Hence, as there remains no 
allegation of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal and it is dismissed as moot.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 20.101.

ORDER

The appeal regarding entitlement to TDIU benefits is 
dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


